Exhibit 10.1

AMENDMENT NO. 8 TO SERIES 2001-1 SUPPLEMENT

           This AMENDMENT NO. 8 TO SERIES 2001-1 SUPPLEMENT (this “Amendment”)
made as of October 4, 2004 and effective as of September 29, 2004, among H & T
RECEIVABLE FUNDING CORPORATION, a Delaware corporation (“Transferor”), as
Transferor, BALLY TOTAL FITNESS CORPORATION, a Delaware corporation, as Servicer
(“Servicer”), and JPMORGAN CHASE BANK, as Trustee (the “Trustee”).

           WHEREAS, Transferor, Servicer and Trustee are a party to that certain
Amended and Restated Pooling and Servicing Agreement (as amended, the “Pooling
Agreement”), dated as of December 16, 1996;

           WHEREAS, Transferor, Servicer and Trustee are a party to that certain
Series 2001-1 Supplement to the Pooling Agreement (as amended, the “Series
2001-1 Supplement”), dated as of November 28, 2001, pursuant to which the Series
2001-1 Certificates were issued;

           WHEREAS, the parties hereto desire to amend the Series 2001-1
Supplement as provided herein;

           WHEREAS, these recitals shall be construed as part of this Amendment
and capitalized terms used but not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Pooling Agreement and the Series
2001-1 Supplement.

           NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

           1.       Amendment; Consent.

           (a)      Amendment. Provided that the requisite lenders under the
Senior Bank Agreement have consented to the amendment contained in Section
1(a)(i) below, the Series 2001-1 Supplement is amended as follows:

                      (i)       The definition of “Commitment Amount” as set
forth in Section 2 of the Series 2001-1 Supplement is hereby amended and
restated in its entirety to read as follows:

  

           “Commitment Amount” shall mean $100,000,000; provided, however, that
as of the first day of the November 2004 Monthly Period, the Commitment Amount
shall be $91,666,666.66 and shall be reduced by an additional $8,333,333.33 on
the first day of each Monthly Period thereafter.

                      (ii)      Section 7 of the Series 2001-1 Supplement is
hereby amended by restating Section 7(t) in its entirety as follows:

  

          (t)     Bally’s 9 7/8% senior subordinated notes issued pursuant to
the Indentures, shall cease to be rated at least CCC+ by S&P and Caa2 by
Moody’s;

           (b)      Amendment. If the requisite lenders under the Senior Bank
Agreement have not consented to the amendment contained in Section 1(a)(i)
above, the Series 2001-1 Supplement shall not be amended as set forth in Section
1 above, but shall be amended as follows:




--------------------------------------------------------------------------------

                      (i)      Section 7 of the Series 2001-1 Supplement is
hereby amended by restating Section 7(t) in its entirety as follows:

  

          (t)     on and after November 1, 2004, Bally’s 9 7/8% senior
subordinated notes issued pursuant to the Indentures, shall cease to be rated at
least CCC+ by S&P and Caa1 by Moody’s;

           (c)      Consent. Notwithstanding the provisions of Section 5.3 of
the Series 2001-1 Supplement, the Transferor and BTFC shall not be required to
provide to the Trustee and to the Administrative Agent, Bally’s quarterly report
on Form 10-Q for the fiscal quarter ended June 30, 2004 until November 1, 2004
and the Administrative Agent hereby waives until November 1, 2004 any current
default that may have occurred as a result thereof.

           2.       Conditions to Effectiveness of this Amendment. This
Amendment is effective as of September 29, 2004 (the “Effective Date”) once each
of the following conditions precedent is satisfied:

           (a)      the Transferor, the Servicer and the Trustee shall have
executed and delivered this Amendment;

           (b)      Canadian Imperial Bank of Commerce, as Administrative Agent
and as managing agent on behalf of the Series 2001-1 Certificateholders in its
ownership group (“Managing Agent”), and Lexington Parker Capital Company, LLC
shall have consented to the execution and delivery of this Amendment and the
Administrative Agent shall have received such fee at the time and in the manner
set forth in the fee letter delivered in connection herewith; and

           (c)      the Servicer shall have completed, executed and delivered to
the Administrative Agent, the Disclosure Statement in the form attached hereto
as Exhibit A.

           3.       Miscellaneous.

           (a)      Absence of Pay-Out Events and Unmatured Pay-Out Events. The
Transferor and the Servicer hereby severally represent and warrant that, on and
as of the date hereof and on and as of the Effective Date (as defined above),
after giving effect to the amendments to the Series 2001-1 Supplement as
provided herein, no Pay-Out Event has occurred and is continuing and no event
has occurred and is continuing which, if such event remains uncured, will, with
the lapse of time, constitute a Pay-Out Event.

           (b)      Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

           (c)      Captions. The various captions in this Amendment are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Amendment.

           (d)      Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed signature page to Amendment by telecopy or
electronic transmission shall be effective as delivery of a manually executed
signature page to this Amendment.

           (e)      Severability of Provisions. If any one or more of the
provisions or terms of this Amendment shall be held invalid for any reason
whatsoever, then such provisions or terms shall be

- 2 -




--------------------------------------------------------------------------------

deemed severable from the remaining provisions or terms of this Amendment and
shall in no way affect the validity or enforceability of the other provisions of
this Amendment. If the invalidity of any part, provision, representation or
warranty of this Amendment shall deprive any party of the economic benefit
intended to be conferred by this Amendment, the parties shall negotiate in
good-faith to develop a structure the economic effect of which is as nearly as
possible the same as the economic effect of this Amendment without regard to
such invalidity.

           (f)      Successors and Assigns. This Amendment shall be binding
upon, and shall inure to the benefit of, Transferor, the Servicer, the Trustee,
the Series 2001-1 Certificateholders and their respective successors and
assigns.

           (g)      References. Any reference to the Series 2001-1 Supplement
contained in any notice, request, certificate, or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

           (h)      Continued Effectiveness. Notwithstanding anything contained
herein, the terms of this Amendment are not intended to and do not serve to
effect a novation as to the Series 2001-1 Supplement or the Pooling Agreement.
The parties hereto ratify and reaffirm that the Pooling Agreement and the Series
2001-1 Supplement, as amended hereby, shall remain in full force and effect.

           (i)      Entire Agreement. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all other understandings, oral or written, with respect to the
subject matter hereof.

           (j)      Managing Agent. No provision of this Amendment may be
modified, terminated or waived without the Managing Agent’s consent. The
Managing Agent shall be an express third-party beneficiary hereof. The Managing
Agent, on behalf of the Owners in the CIBC Ownership Group, hereby certifies
that the Owners in the CIBC Ownership Group constitute 100% of the Invested
Amount of the Series 2001-1 Certificates.

           (k)      Direction; Ratification. The Trustee, at the direction of
the Managing Agent on behalf of the Owners in the CIBC Ownership Group, and the
Administrative Agent, hereby waive the notice requirements in Section 10 of the
Series 2001-1 Supplement and the requirement in Section 10 of the Series 2001-1
Supplement that a Reduction of the Invested Amount by the Transferor occur on a
Distribution Date. The Managing Agent on behalf of the Owners in the CIBC
Ownership Group hereby ratifies the actions taken by the Trustee in connection
with this Amendment.

           (l)      No Proceedings. Each of the parties hereto agrees that until
one year plus one day since the last day on which any commercial paper note or
other indebtedness of a Conduit Purchaser shall not have been paid in full, it
shall not file, or join in the filing of, cooperate with any Person in the
filing of, or encourage any Person with respect to the filing of a petition
against such Conduit Purchaser under the Federal Bankruptcy Code, or join in the
commencement of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or other similar proceeding against such Conduit Purchaser.

           (m)      No Recourse. (i) The obligations of a Conduit Purchaser
under this Amendment, or any other agreement, instrument, document or
certificate executed and delivered by or issued by a Conduit Purchaser or any
officer thereof are solely the corporate or partnership obligations of such
Conduit Purchaser. No recourse shall be had for payment of any fee or other
obligation or claim arising out of or relating to the Certificate Purchase
Agreement or any other agreement, instrument, document or certificate executed
and delivered or issued by a Conduit Purchaser or any officer thereof in
connection

- 3 -




--------------------------------------------------------------------------------

therewith, against any stockholder, limited partner, employee, officer, member,
director or incorporator of such Conduit Purchaser.

           (ii) Notwithstanding anything in this Amendment or the Certificate
Purchase Agreement to the contrary, the Conduit Purchasers shall not have any
obligation to pay any amount required to be paid by it hereunder in excess of
any amount available to any Conduit Purchaser after paying or making provision
for the payment of its commercial paper or other indebtedness. All payment
obligations of the Conduit Purchasers hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its commercial
paper or other indebtedness; and each of the other parties hereto agrees that it
will not have a claim under Section 101(5) of the Bankruptcy Code if and to the
extent that any such payment obligation owed to it by the Conduit Purchasers
exceeds the amount available to the Conduit Purchasers to pay such amount after
paying or making provision for the payment of its commercial paper or other
indebtedness.

           (n)      Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Amendment, including Sections
3(l) and 3(m), shall survive the sale, transfer, termination or repayment of the
Certificates.

* * * * *
- 4 -




--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties have executed this Amendment by their
respective officers thereunto duly authorized as of the date first above
written.

H & T RECEIVABLE FUNDING CORPORATION,
    as Transferor



By: /s/ William G. Fanelli
Name: William G. Fanelli
Title: Senior Vice President and Acting Chief Financial Officer



BALLY TOTAL FITNESS CORPORATION,
    as Servicer



By: /s/ William G. Fanelli
Name: William G. Fanelli
Title: Senior Vice President and Acting Chief Financial Officer



JPMORGAN CHASE BANK, a New York banking
corporation, not individually but solely as Trustee



By: /s/ Esther Antoine
Name: Esther Antoine
Title: Trust Officer

The undersigned, as Administrative Agent and as Managing Agent on behalf of the
Owners in the CIBC Ownership Group, hereby consents to the execution and
delivery of this Amendment.

CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent and as
as Managing Agent for the CIBC Ownership Group

By: /s/ Robert L. Stern Jr.
Name: Robert L. Stern Jr.
Title: Authorized Signatory

By: /s/ James W. Lees
Name: James W. Lees
Title: Authorized Signatory

S-1




--------------------------------------------------------------------------------

The undersigned hereby consents to the execution and delivery of this Amendment.

LEXINGTON PARKER CAPITAL
COMPANY, LLC

By: /s/ Thomas J. Irvin
Name: Thomas J. Irvin
Title: Manager

S-2